DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amended dependent claims 3, 12, and 17 overcome the rejections under 35 USC 112(b).  The rejections of claims 3, 12, and 17 under 35 USC 112(b) are withdrawn.
	The objection to Fig. 1 is withdrawn because of the updated drawing.
	The amended independent claims 1, 8, and 15 are subject to new grounds of rejection in view of their amendment.  The newly added limitation “wherein the hash table includes hashes for reservoir model structural and initialization data” is taught by previously cited prior art Al-Zawawi (US 2016/0123120 A1) in view of previously cited prior art Theinert (US 2017/0206022 A1).  The newly added limitation “and providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study” is taught by Al-Zawawi in view of Theinert, further in view of Barfoed (US 2017/0089179 A1). See 103 rejections below.  
	
Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amended claims. The newly added limitation “wherein the hash table includes hashes for reservoir model structural and initialization data” is taught by previously cited prior art Al-Zawari (US 2016/0123120 A1) in view of Theinert (US 2017/0206022 A1) as shown in the 103 rejections below.   The newly added limitation “and providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study” is taught by Al-Zawawi in view of Theinert, further in view of Barfoed (US 2017/0089179 A1). See 103 rejections below.  
Dependent claims 2-7, 9-14, and 16-20 are argued to be patentable because the independent claims 1, 8, and 15 are supposedly patentable.  However, in light of the new grounds of rejection for independent claims 1, 8, and 15, the arguments are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Zawawi et al. (US 2016/0123120 A1) in view of Theinert (US 2017/0206022 A1), further in view of Barfoed (US 2017/0089179 A1).
	Regarding claim 1, Al-Zawawi teaches a computer-implemented method, comprising: ([0012] "...embodiments of the invention can include systems, non-transitory computer medium having computer program product stored therein, and computer-implemented methods to enhance data storage and retrieval during performance of a plurality of hydrocarbon reservoir simulation runs of one or more hydrocarbon reservoir simulation models.")  calculating a checksum for model structural data produced from a reservoir simulation study ([0055]-[0056] “The memory medium 104 can also further include a hydrocarbon reservoir simulation model-building module 124, for example. The hydrocarbon reservoir simulation model-building module 124 can include computer-readable instructions stored therein that when executed cause the system to perform the step of creating a new hydrocarbon reservoir simulation model responsive to receipt of hydrocarbon reservoir description data 107 and user creation-request action through the one or more input and output units 105. In some circumstances, a file attribute match can include substantially similar metadata and equal checksums, and metadata can include file size and file type." ); reservoir model structural and initialization data ( [0006] "Two hydrocarbon reservoir simulation models or multiple projects may require the same hydrocarbon reservoir simulation input files, for example. As illustrated in FIG. 1A, for example, many hydrocarbon reservoir simulation models may each have their own binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. "); generating new reservoir structure files for the model structural data ([0016] “The steps can also include completing each of the plurality of hydrocarbon reservoir simulation runs, responsive to the retrieved same one of the one or more shared simulation files. Further, the steps can include producing a plurality of output simulation result files associated with and responsive to each of the plurality of hydrocarbon reservoir simulation runs. Each of the plurality of output simulation result files can be associated with a hydrocarbon reservoir simulation model.”).  Al-Zawawi does not teach querying a hash table for the checksum, wherein the hash table includes hashes; when a determination is made that the checksum exists in the hash table, generating soft links to physical locations of reservoir structure files containing the model structural data; and when a determination is made that the checksum does not exist in the hash table: generating a new hash table entry containing record information identifying contents of the new reservoir structure files; updating the hash table with the new hash table entry, and providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study.
	Theinert does teach querying a hash table for the checksum, wherein the hash table includes hashes ([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.” Al-Zawawi teaches the presence of shared data/files for reservoir simulation. Theinert teaches hashing and deduplicating files using a hash table.  In view of Theinert, Al-Zawawi teaches wherein the hash table includes hashes of reservoir model structural and initialization data. ); when a determination is made that the checksum exists in the hash table ([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.”), generating soft links to physical locations of reservoir structure files containing the model structural data ([0039] “Instead, the file on the client machine 110, 112, 114 containing the deduplicated data block may be replaced by a stub file containing a pointer or symbolic link to the location of the deduplicated data block stored in the storage of the deduplication system 140 and/or the hash value of the data block, as discussed above.” Symbolic link is synonymous with soft link.); and when a determination is made that the checksum does not exist in the hash table([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.”): generating a new hash table entry containing record information identifying contents of the new reservoir structure files ([0038] “When a new (unique) data block is added to the cache 148, the hash value of the data block is added to the hash table 200. The location 204 of the actual data block in the storage of the client machine 110, 112, 114 where the original data block came from is associated with the data block in the hash table 200. The hash table 200 may also record when a respective data block is stored or removed from the cache, in the metadata 208, for example. The cache 148 may also record where and when a respective data block is stored in the hash table 200. The primary storage 146 may similarly record when a data block is stored or removed from the primary storage.”); and updating the hash table with the new hash table entry ([0038] “When a new (unique) data block is added to the cache 148, the hash value of the data block is added to the hash table 200.”). 
Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Theinert does not explicitly teach providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study.
Barfoed does teach providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study ([0070] "In some embodiments, a plurality of stakeholders may simultaneously have access to the model 100 via the apparatus 300. Should the stakeholders not be present at the physical location of the apparatus 300, they may e.g. connect to the model 100 via internet. Stakeholders may e.g. include operators and field engineers, as well as other people having specific interest in the well. The apparatus 300 may advantageously allow different stakeholders to have different permissions, meaning that an operator may e.g. only have “viewer” rights, while a field engineer may have “viewer” rights as well as “update model” rights.").
Al-Zawawi and Barfoed are analogous because they are from the “same field of endeavor” well modeling. Theinert and Barfoed are analogous because they are from the “same field of endeavor” computer data storage and manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi, Theinert, and Barfoed before him or her, to modify Al-Zawawi and Theinert to include file permissions as taught by Barfoed.
The suggestion/motivation for doing so would have been Barfoed “The apparatus 300 may advantageously allow different stakeholders to have different permissions, meaning that an operator may e.g. only have “viewer” rights, while a field engineer may have “viewer” rights as well as “update model” rights.").”
 
 	Regarding claim 2, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented method of claim 1.  Al-Zawawi also teaches wherein the reservoir structure files store grid data ([0049] "For example, frequently shared storage output data types, as will be understood by those skilled in the art, can include: (1) grid file data, in binary format; (2) static reservoir property data, in binary format; (3) dynamic reservoir property data, in binary format; (4) well information data, in binary format; and (5) simulator log file data, in ASCII format.").
	Regarding claim 3, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented method of claim 2.  Al-Zawawi also teaches wherein the grid data is stored in a format selected from a group comprising a cell-centered format, a corner-point geometry format, and an unstructured format ([0049] "For example, frequently shared storage output data types, as will be understood by those skilled in the art, can include: (1) grid file data, in binary format; (2) static reservoir property data, in binary format; (3) dynamic reservoir property data, in binary format; (4) well information data, in binary format; and (5) simulator log file data, in ASCII format." Under broadest reasonable interpretation, only one of the listed group must be taught.  “grid file data, in binary format” as taught by Al-Zawawi is an unstructured format.).
	Regarding claim 5, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented method of claim 1.  Al-Zawawi also teaches wherein the model structural data and the reservoir simulation study are associated with an oil well reservoir ([0007] "In addition, hydrocarbon reservoir simulation runs may evolve responsive to automatically utilizing assisted history-matching and optimization packages that deploy a variety of optimization algorithms to maximize a set objective function, e.g., minimize history match error, maximize net present value (NPV), maximize oil recovery, etc. " ).
	Regarding claim 6, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented method of claim 1.  Al-Zawawi teaches the existence of reservoir structure files and simulation run information ([0006] “Two hydrocarbon reservoir simulation models or multiple projects may require the same hydrocarbon reservoir simulation input files, for example. As illustrated in FIG. 1A, for example, many hydrocarbon reservoir simulation models may each have their own binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. That is, hydrocarbon reservoir simulation model 1 65, hydrocarbon reservoir simulation model 2 66, hydrocarbon reservoir simulation model 3 67, and other hydrocarbon reservoir simulation models through hydrocarbon reservoir simulation model X 68 may each have an associated set of binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. In this example, binary input files 61 are repeated. Consequently, each hydrocarbon reservoir simulation model may have its own set of data even when some simulation files in different sets may be the same.”), but does not teach record information in a hash table. Al-Zawawi does not teach wherein the record information includes a sequence, the checksum, the physical locations of the reservoir structure files, a date added, and simulation run information.
	Theinert does teach wherein the record information includes a sequence ([0036] “The hash values may be stored in a database of hash values by the deduplication system 140, such as “hash” table 200.” The hash is a sequence of bits.), the checksum ([0036] “The hash values may be stored in a database of hash values by the deduplication system 140, such as “hash” table 200.” As used in the instant application and prior art, the phrases “hash value” and “checksum” can be used interchangeably. Both hash value and checksum refer to the result of a function on input data that reduces the input data to a smaller data with minimal collisions.), the physical locations of files (Fig. 2 #206), and a date added ([0036] “The hash table 200 may also contain metadata 208 identifying when (date and optionally time) each data block corresponding to a respective hash value was stored in the hash table.”). 
Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Regarding claim 7, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented method of claim 1.  Al-Zawawi does not teach wherein querying the hash table for the checksum includes querying the hash table for one or more of a field name, a grid name, a checksum, a physical location on disk, or an activity status.
	Theinert does teach wherein querying the hash table for the checksum includes querying the hash table for one or more of (Under broadest reasonable interpretation, only one of the listed elements must be retrieved.) a field name, a grid name, a checksum (([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.” In order to compare the hash value of a current data block with hash values already in the table, it is necessary to query the hash table for the existing hash values. As used in the instant application and prior art, the phrases “hash value” and “checksum” can be used interchangeably. Both hash value and checksum refer to the result of a function on input data that reduces the input data to a smaller data with minimal collisions. Therefore, Theinert teaches a querying the hash table for a checksum.), a physical location on disk (Fig. 2 #206), or an activity status.
Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Regarding claim 8, Al-Zawawi teaches a non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: ([0012] "...embodiments of the invention can include systems, non-transitory computer medium having computer program product stored therein, and computer-implemented methods to enhance data storage and retrieval during performance of a plurality of hydrocarbon reservoir simulation runs of one or more hydrocarbon reservoir simulation models.")  calculating a checksum for model structural data produced from a reservoir simulation study ([0055]-[0056] “The memory medium 104 can also further include a hydrocarbon reservoir simulation model-building module 124, for example. The hydrocarbon reservoir simulation model-building module 124 can include computer-readable instructions stored therein that when executed cause the system to perform the step of creating a new hydrocarbon reservoir simulation model responsive to receipt of hydrocarbon reservoir description data 107 and user creation-request action through the one or more input and output units 105. In some circumstances, a file attribute match can include substantially similar metadata and equal checksums, and metadata can include file size and file type." ); reservoir model structural and initialization data ( [0006] "Two hydrocarbon reservoir simulation models or multiple projects may require the same hydrocarbon reservoir simulation input files, for example. As illustrated in FIG. 1A, for example, many hydrocarbon reservoir simulation models may each have their own binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. "); generating new reservoir structure files for the model structural data ([0016] “The steps can also include completing each of the plurality of hydrocarbon reservoir simulation runs, responsive to the retrieved same one of the one or more shared simulation files. Further, the steps can include producing a plurality of output simulation result files associated with and responsive to each of the plurality of hydrocarbon reservoir simulation runs. Each of the plurality of output simulation result files can be associated with a hydrocarbon reservoir simulation model.”).  Al-Zawawi does not teach querying a hash table for the checksum wherein the hash table includes hashes; when a determination is made that the checksum exists in the hash table, generating soft links to physical locations of reservoir structure files containing the model structural data; and when a determination is made that the checksum does not exist in the hash table: generating a new hash table entry containing record information identifying contents of the new reservoir structure files; updating the hash table with the new hash table entry, and providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study.
Theinert does teach querying a hash table for the checksum, wherein the hash table includes hashes ([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.” Al-Zawawi teaches the presence of shared data/files for reservoir simulation. Theinert teaches hashing and deduplicating files using a hash table.  In view of Theinert, Al-Zawawi teaches wherein the hash table includes hashes of reservoir model structural and initialization data. ); when a determination is made that the checksum exists in the hash table ([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.”), generating soft links to physical locations of reservoir structure files containing the model structural data ([0039] “Instead, the file on the client machine 110, 112, 114 containing the deduplicated data block may be replaced by a stub file containing a pointer or symbolic link to the location of the deduplicated data block stored in the storage of the deduplication system 140 and/or the hash value of the data block, as discussed above.” Symbolic link is synonymous with soft link.); and when a determination is made that the checksum does not exist in the hash table([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.”): generating a new hash table entry containing record information identifying contents of the new reservoir structure files ([0038] “When a new (unique) data block is added to the cache 148, the hash value of the data block is added to the hash table 200. The location 204 of the actual data block in the storage of the client machine 110, 112, 114 where the original data block came from is associated with the data block in the hash table 200. The hash table 200 may also record when a respective data block is stored or removed from the cache, in the metadata 208, for example. The cache 148 may also record where and when a respective data block is stored in the hash table 200. The primary storage 146 may similarly record when a data block is stored or removed from the primary storage.”); and updating the hash table with the new hash table entry ([0038] “When a new (unique) data block is added to the cache 148, the hash value of the data block is added to the hash table 200.”). Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Theinert does not explicitly teach providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study.
Barfoed does teach providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study ([0070] "In some embodiments, a plurality of stakeholders may simultaneously have access to the model 100 via the apparatus 300. Should the stakeholders not be present at the physical location of the apparatus 300, they may e.g. connect to the model 100 via internet. Stakeholders may e.g. include operators and field engineers, as well as other people having specific interest in the well. The apparatus 300 may advantageously allow different stakeholders to have different permissions, meaning that an operator may e.g. only have “viewer” rights, while a field engineer may have “viewer” rights as well as “update model” rights.").
Al-Zawawi and Barfoed are analogous because they are from the “same field of endeavor” well modeling. Theinert and Barfoed are analogous because they are from the “same field of endeavor” computer data storage and manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi, Theinert, and Barfoed before him or her, to modify Al-Zawawi and Theinert to include file permissions as taught by Barfoed.
The suggestion/motivation for doing so would have been Barfoed “The apparatus 300 may advantageously allow different stakeholders to have different permissions, meaning that an operator may e.g. only have “viewer” rights, while a field engineer may have “viewer” rights as well as “update model” rights.").”
Regarding claim 9, Al-Zawawi in view of Theinert and Barfoed teaches the non-transitory computer-readable medium of claim 8.  Al-Zawawi also teaches wherein the reservoir structure files store grid data ([0049] "For example, frequently shared storage output data types, as will be understood by those skilled in the art, can include: (1) grid file data, in binary format; (2) static reservoir property data, in binary format; (3) dynamic reservoir property data, in binary format; (4) well information data, in binary format; and (5) simulator log file data, in ASCII format.").
	Regarding claim 10, Al-Zawawi in view of Theinert and Barfoed teaches the non-transitory computer-readable medium of claim 9.  Al-Zawawi also teaches wherein the grid data is stored in a format selected from a group comprising a cell-centered format, a corner-point geometry format, and an unstructured format ([0049] "For example, frequently shared storage output data types, as will be understood by those skilled in the art, can include: (1) grid file data, in binary format; (2) static reservoir property data, in binary format; (3) dynamic reservoir property data, in binary format; (4) well information data, in binary format; and (5) simulator log file data, in ASCII format." Under broadest reasonable interpretation, only one of the listed group must be taught.  “grid file data, in binary format” as taught by Al-Zawawi is an unstructured format.).
Regarding claim 12, Al-Zawawi in view of Theinert and Barfoed the non-transitory computer-readable medium of claim 8.  Al-Zawawi also teaches wherein the model structural data and the reservoir simulation study are associated with an oil well reservoir ([0007] "In addition, hydrocarbon reservoir simulation runs may evolve responsive to automatically utilizing assisted history-matching and optimization packages that deploy a variety of optimization algorithms to maximize a set objective function, e.g., minimize history match error, maximize net present value (NPV), maximize oil recovery, etc. " ).
	Regarding claim 13, Al-Zawawi in view of Theinert and Barfoed teaches the non-transitory computer-readable medium of claim 8.  Al-Zawawi teaches the existence of reservoir structure files and simulation run information ([0006] “Two hydrocarbon reservoir simulation models or multiple projects may require the same hydrocarbon reservoir simulation input files, for example. As illustrated in FIG. 1A, for example, many hydrocarbon reservoir simulation models may each have their own binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. That is, hydrocarbon reservoir simulation model 1 65, hydrocarbon reservoir simulation model 2 66, hydrocarbon reservoir simulation model 3 67, and other hydrocarbon reservoir simulation models through hydrocarbon reservoir simulation model X 68 may each have an associated set of binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. In this example, binary input files 61 are repeated. Consequently, each hydrocarbon reservoir simulation model may have its own set of data even when some simulation files in different sets may be the same.”), but does not teach record information in a hash table. Al-Zawawi does not teach wherein the record information includes a sequence, the checksum, the physical locations of the reservoir structure files, a date added, and simulation run information.
	Theinert does teach wherein the record information includes a sequence ([0036] “The hash values may be stored in a database of hash values by the deduplication system 140, such as “hash” table 200.” The hash is a sequence of bits.), the checksum ([0036] “The hash values may be stored in a database of hash values by the deduplication system 140, such as “hash” table 200.” As used in the instant application and prior art, the phrases “hash value” and “checksum” can be used interchangeably. Both hash value and checksum refer to the result of a function on input data that reduces the input data to a smaller data with minimal collisions.), the physical locations of files (Fig. 2 #206), and a date added ([0036] “The hash table 200 may also contain metadata 208 identifying when (date and optionally time) each data block corresponding to a respective hash value was stored in the hash table.”). 
Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Regarding claim 14, Al-Zawawi in view of Theinert and Barfoed teaches the non-transitory computer-readable medium of claim 8.  Al-Zawawi does not teach wherein querying the hash table for the checksum includes querying the hash table for one or more of a field name, a grid name, a checksum, a physical location on disk, or an activity status.
	Theinert does teach wherein querying the hash table for the checksum includes querying the hash table for one or more of (Under broadest reasonable interpretation, only one of the listed elements must be retrieved.) a field name, a grid name, a checksum (([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.” In order to compare the hash value of a current data block with hash values already in the table, it is necessary to query the hash table for the existing hash values. As used in the instant application and prior art, the phrases “hash value” and “checksum” can be used interchangeably. Both hash value and checksum refer to the result of a function on input data that reduces the input data to a smaller data with minimal collisions. Therefore, Theinert teaches a querying the hash table for a checksum.), a physical location on disk (Fig. 2 #206), or an activity status.
Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Regarding claim 15, Al-Zawawi teaches a computer-implemented system, comprising: one or more processors([0015] “A system can also include non-transitory memory medium in communication with the one or more processors.”); and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors ([0015] “A system can also include non-transitory memory medium in communication with the one or more processors.”), the programming instructions instruct the one or more processors to perform operations comprising: ([0012] "...embodiments of the invention can include systems, non-transitory computer medium having computer program product stored therein, and computer-implemented methods to enhance data storage and retrieval during performance of a plurality of hydrocarbon reservoir simulation runs of one or more hydrocarbon reservoir simulation models.")  calculating a checksum for model structural data produced from a reservoir simulation study ([0055]-[0056] “The memory medium 104 can also further include a hydrocarbon reservoir simulation model-building module 124, for example. The hydrocarbon reservoir simulation model-building module 124 can include computer-readable instructions stored therein that when executed cause the system to perform the step of creating a new hydrocarbon reservoir simulation model responsive to receipt of hydrocarbon reservoir description data 107 and user creation-request action through the one or more input and output units 105. In some circumstances, a file attribute match can include substantially similar metadata and equal checksums, and metadata can include file size and file type." ); reservoir model structural and initialization data ( [0006] "Two hydrocarbon reservoir simulation models or multiple projects may require the same hydrocarbon reservoir simulation input files, for example. As illustrated in FIG. 1A, for example, many hydrocarbon reservoir simulation models may each have their own binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. "); generating new reservoir structure files for the model structural data ([0016] “The steps can also include completing each of the plurality of hydrocarbon reservoir simulation runs, responsive to the retrieved same one of the one or more shared simulation files. Further, the steps can include producing a plurality of output simulation result files associated with and responsive to each of the plurality of hydrocarbon reservoir simulation runs. Each of the plurality of output simulation result files can be associated with a hydrocarbon reservoir simulation model Al-Zawawi does not teach querying a hash table for the checksum, wherein the hash table includes hashes; when a determination is made that the checksum exists in the hash table, generating soft links to physical locations of reservoir structure files containing the model structural data; and when a determination is made that the checksum does not exist in the hash table: generating a new hash table entry containing record information identifying contents of the new reservoir structure files; updating the hash table with the new hash table entry, and providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study.
Theinert does teach querying a hash table for the checksum, wherein the hash table includes hashes ([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.” Al-Zawawi teaches the presence of shared data/files for reservoir simulation. Theinert teaches hashing and deduplicating files using a hash table.  In view of Theinert, Al-Zawawi teaches wherein the hash table includes hashes of reservoir model structural and initialization data. ); when a determination is made that the checksum exists in the hash table ([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.”), generating soft links to physical locations of reservoir structure files containing the model structural data ([0039] “Instead, the file on the client machine 110, 112, 114 containing the deduplicated data block may be replaced by a stub file containing a pointer or symbolic link to the location of the deduplicated data block stored in the storage of the deduplication system 140 and/or the hash value of the data block, as discussed above.” Symbolic link is synonymous with soft link.); and when a determination is made that the checksum does not exist in the hash table([0039] “If the hash value of a current data block being deduplicated matches a hash value already in the hash table 200, then the data block is not unique and has already been deduplicated and stored by the deduplication system 140.”): generating a new hash table entry containing record information identifying contents of the new reservoir structure files ([0038] “When a new (unique) data block is added to the cache 148, the hash value of the data block is added to the hash table 200. The location 204 of the actual data block in the storage of the client machine 110, 112, 114 where the original data block came from is associated with the data block in the hash table 200. The hash table 200 may also record when a respective data block is stored or removed from the cache, in the metadata 208, for example. The cache 148 may also record where and when a respective data block is stored in the hash table 200. The primary storage 146 may similarly record when a data block is stored or removed from the primary storage.”); and updating the hash table with the new hash table entry ([0038] “When a new (unique) data block is added to the cache 148, the hash value of the data block is added to the hash table 200.”). Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Theinert does not explicitly teach providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study.
Barfoed does teach providing access to the new reservoir structure files only to authorized simulation runs performed for the reservoir simulation study ([0070] "In some embodiments, a plurality of stakeholders may simultaneously have access to the model 100 via the apparatus 300. Should the stakeholders not be present at the physical location of the apparatus 300, they may e.g. connect to the model 100 via internet. Stakeholders may e.g. include operators and field engineers, as well as other people having specific interest in the well. The apparatus 300 may advantageously allow different stakeholders to have different permissions, meaning that an operator may e.g. only have “viewer” rights, while a field engineer may have “viewer” rights as well as “update model” rights.").
Al-Zawawi and Barfoed are analogous because they are from the “same field of endeavor” well modeling. Theinert and Barfoed are analogous because they are from the “same field of endeavor” computer data storage and manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi, Theinert, and Barfoed before him or her, to modify Al-Zawawi and Theinert to include file permissions as taught by Barfoed.
The suggestion/motivation for doing so would have been Barfoed “The apparatus 300 may advantageously allow different stakeholders to have different permissions, meaning that an operator may e.g. only have “viewer” rights, while a field engineer may have “viewer” rights as well as “update model” rights.").”
Regarding claim 16, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented system of claim 15.  Al-Zawawi also teaches wherein the reservoir structure files store grid data ([0049] "For example, frequently shared storage output data types, as will be understood by those skilled in the art, can include: (1) grid file data, in binary format; (2) static reservoir property data, in binary format; (3) dynamic reservoir property data, in binary format; (4) well information data, in binary format; and (5) simulator log file data, in ASCII format.").
	Regarding claim 17, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented system of claim 16.  Al-Zawawi also teaches wherein the grid data is stored in a format selected from a group comprising a cell-centered format, a corner-point geometry format, and an unstructured format ([0049] "For example, frequently shared storage output data types, as will be understood by those skilled in the art, can include: (1) grid file data, in binary format; (2) static reservoir property data, in binary format; (3) dynamic reservoir property data, in binary format; (4) well information data, in binary format; and (5) simulator log file data, in ASCII format." Under broadest reasonable interpretation, only one of the listed group must be taught.  “grid file data, in binary format” as taught by Al-Zawawi is an unstructured format.).
Regarding claim 19, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented system of claim 15.  Al-Zawawi also teaches wherein the model structural data and the reservoir simulation study are associated with an oil well reservoir ([0007] "In addition, hydrocarbon reservoir simulation runs may evolve responsive to automatically utilizing assisted history-matching and optimization packages that deploy a variety of optimization algorithms to maximize a set objective function, e.g., minimize history match error, maximize net present value (NPV), maximize oil recovery, etc. " ).
Regarding claim 20, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented system of claim 15.  Al-Zawawi teaches the existence of reservoir structure files and simulation run information ([0006] “Two hydrocarbon reservoir simulation models or multiple projects may require the same hydrocarbon reservoir simulation input files, for example. As illustrated in FIG. 1A, for example, many hydrocarbon reservoir simulation models may each have their own binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. That is, hydrocarbon reservoir simulation model 1 65, hydrocarbon reservoir simulation model 2 66, hydrocarbon reservoir simulation model 3 67, and other hydrocarbon reservoir simulation models through hydrocarbon reservoir simulation model X 68 may each have an associated set of binary data simulation files 61, ASCII data simulation files 62, and other data simulation files 63. In this example, binary input files 61 are repeated. Consequently, each hydrocarbon reservoir simulation model may have its own set of data even when some simulation files in different sets may be the same.”), but does not teach record information in a hash table. Al-Zawawi does not teach wherein the record information includes a sequence, the checksum, the physical locations of the reservoir structure files, a date added, and simulation run information.
	Theinert does teach wherein the record information includes a sequence ([0036] “The hash values may be stored in a database of hash values by the deduplication system 140, such as “hash” table 200.” The hash is a sequence of bits.), the checksum ([0036] “The hash values may be stored in a database of hash values by the deduplication system 140, such as “hash” table 200.” As used in the instant application and prior art, the phrases “hash value” and “checksum” can be used interchangeably. Both hash value and checksum refer to the result of a function on input data that reduces the input data to a smaller data with minimal collisions.), the physical locations of files (Fig. 2 #206), and a date added ([0036] “The hash table 200 may also contain metadata 208 identifying when (date and optionally time) each data block corresponding to a respective hash value was stored in the hash table.”). 
Al-Zawawi and Theinert are analogous because they are from the “same field of endeavor” storage optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi and Theinert before him or her, to modify Al-Zawawi to include hash tables as taught by Theinert.
The suggestion/motivation for doing so would have been Theinert ([0003] "Through data deduplication, the redundant data in storage is identified and removed, freeing storage space for other data.").
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Zawawi in view of Theinert and Barfoed as applied to claims 1-3, 5-10, 12-17, and 19-20 above, and further in view of Hoteit et al. (US 2015/0100293 A1), hereinafter referred to as Hoteit.
Regarding claim 4, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented method of claim 3, but does not teach wherein the unstructured format is a perpendicular bisector (PEBI) gridding format.
Hoteit does teach wherein the unstructured format is a perpendicular bisector (PEBI) gridding format ([0008] "The grid may be represented by a Cartesian, perpendicular bisector, or corner-point-geometry grid. Each cell may be assigned multiple parameters, including for example, one or more of porosity, permeability, saturation, composition and pressure.").
Al-Zawawi, Barfoed, and Hoteit are analogous because they are from the “same field of endeavor” well modelling. Theinert and Hoteit are analogous because they are from the “same field of endeavor” computer data storage and manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi, Theinert, and Hoteit before him or her, to modify Al-Zawawi and Theinert to include perpendicular bisector gridding as taught by Hoteit.
The suggestion/motivation for doing so would have been Hoteit [0008] “Methods using pre-computation of connectivities and transmissibilities have resulted simulations with increased speeds of 30-150% in comparison to standard dynamic gridding simulations, and as such, such increased speeds may be obtained with embodiments of the disclosure.”.
Regarding claim 11, Al-Zawawi in view of Theinert and Barfoed teaches the non-transitory, computer-readable medium of claim 10, but does not teach wherein the unstructured format is a perpendicular bisector (PEBI) gridding format.
Hoteit does teach wherein the unstructured format is a perpendicular bisector (PEBI) gridding format ([0008] "The grid may be represented by a Cartesian, perpendicular bisector, or corner-point-geometry grid. Each cell may be assigned multiple parameters, including for example, one or more of porosity, permeability, saturation, composition and pressure.").
Al-Zawawi, Barfoed, and Hoteit are analogous because they are from the “same field of endeavor” well modelling. Theinert and Hoteit are analogous because they are from the “same field of endeavor” computer data storage and manipulation. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi, Theinert, and Hoteit before him or her, to modify Al-Zawawi and Theinert to include perpendicular bisector gridding as taught by Hoteit.
The suggestion/motivation for doing so would have been Hoteit [0008] “Methods using pre-computation of connectivities and transmissibilities have resulted simulations with increased speeds of 30-150% in comparison to standard dynamic gridding simulations, and as such, such increased speeds may be obtained with embodiments of the disclosure.”.
Regarding claim 18, Al-Zawawi in view of Theinert and Barfoed teaches the computer-implemented system of claim 17, but does not teach wherein the unstructured format is a perpendicular bisector (PEBI) gridding format.
Hoteit does teach wherein the unstructured format is a perpendicular bisector (PEBI) gridding format ([0008] "The grid may be represented by a Cartesian, perpendicular bisector, or corner-point-geometry grid. Each cell may be assigned multiple parameters, including for example, one or more of porosity, permeability, saturation, composition and pressure.").
Al-Zawawi, Barfoed, and Hoteit are analogous because they are from the “same field of endeavor” well modelling. Theinert and Hoteit are analogous because they are from the “same field of endeavor” computer data storage and manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Zawawi, Theinert, and Hoteit before him or her, to modify Al-Zawawi and Theinert to include perpendicular bisector gridding as taught by Hoteit.
The suggestion/motivation for doing so would have been Hoteit [0008] “Methods using pre-computation of connectivities and transmissibilities have resulted simulations with increased speeds of 30-150% in comparison to standard dynamic gridding simulations, and as such, such increased speeds may be obtained with embodiments of the disclosure.”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148